DETAILED ACTION
The instant application having Application No. 16/415603 filed on May 17, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 10-11 and 14-16 are objected to because of the following informalities:
Claim 10 recites “a federated search request” and “query results”, which should be “the federated search request” and “the query results”.
Claim 11 recites “a second collaborator”, which should be “the second collaborator”.
Claim 14 recites “a federated search at a first shard”, which should be “a second federated search at a first shard”.
Claim 15 recites “releases query results from content on the second shard”, which should be “releases the query results from the content on the second shard”.
Claim 16 recites “the method comprising, comprising:”, which should be “the method comprising:”.
Appropriate correction is required.

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a search federator to federate the query” as in claims 10-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 38 and 46 and Figure 3 describe the “search federator” to be a part of content management server 302. Paragraphs 38-39, 42, and 45-46 describe the steps that the “search federator” performs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 19 recite “the query request”; however, there is no antecedent basis for this limitation in the claims.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkwood et al. (US 2009/0150169) hereinafter referred to as Kirkwood.

As per claims 1, 10, and 16, Kirkwood discloses A method, comprising: receiving a query from a first collaborator at a content management system, wherein a relationship between the first collaborator and a second collaborator is maintained by the content management system (Kirkwood, Figure 20 and associated texts such as paragraphs 467-468, teaches a third-party user performing a search for requested documents from a specific owner. The search request with the specified criteria is considered as a query. The third-party user selects the owner from the third-party’s list of contacts i.e. there is a stored relationship between the third-party user and the owner. Kirkwood, Figure 7 and associated texts such as paragraphs 280-291, further teaches the contact management system to create and store the user’s contact lists. Kirkwood, paragraph 9, also teaches that the search application is a web-based application.); 
determining query results in content stored at a second shard belonging to the second collaborator in response to the query, wherein the query results are relevant to a search based on the received query (Kirkwood, Figure 20 and associated texts such as paragraphs 469-470, teaches performing the search based on the query from the criteria specified by the third-party user and retrieving the matching documents.); 
releasing the query results from the second shard in response to an indication from the second collaborator; and returning the released query results to the first (Kirkwood, Figure 20 and associated texts such as paragraphs 471-474, teaches notifying the owner that the third-party user has requested access to his documents. The owner can then view the documents and decide to approve or deny access for the documents. If the owner has approved the request the documents are then shared with the third-party owner.)

As per claims 2 and 17, Kirkwood discloses wherein the indication from the second collaborator enables the release of the query results by notifying the second collaborator of the query results and obtaining approval of the release of the query results to the first collaborator (Kirkwood, Figure 20 and associated texts such as paragraphs 471-474, teaches notifying the owner that the third-party user has requested access to his documents. The owner can then view the documents and decide to approve or deny access for the documents. If the owner has approved the request the documents are then shared with the third-party owner.)

As per claim 9, Kirkwood discloses The method of claim 1, wherein the content stored at the second shard comprises electronic messaging data, electronic mail data, web-based collaborative platform data, cloud storage data, or any combination thereof (Kirkwood, paragraph 199, teaches that the data can be stored on a server instead of the user’s local computer i.e. cloud storage data. Kirkwood, paragraph 701, also teaches storing the documents locally or on a server.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 7, 10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood in view of Ture et al. (US Pre-Grant Publication 2007/0208714) hereinafter referred to as Ture.

As per claims 3 and 18, Kirkwood does not specifically teach wherein the content management system brokers the query results retrieved from the second shard by de-duplicating the query results.
Ture discloses wherein the content management system brokers the query results retrieved from the second shard by de-duplicating the query results (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ture with the teachings of Kirkwood. Kirkwood teaches performing a search for a user based on a query. Ture teaches using a federated search and deduplicating the search results. Therefore, it would have been obvious to have improved upon the teachings of Kirkwood by adding the teachings of 

As per claim 4, Kirkwood discloses The method of claim 1.
However, Kirkwood does not specifically teach wherein the query results are determined via a federated search over the content of the second shard. 
Ture discloses wherein the query results are determined via a federated search over the content of the second shard (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ture with the teachings of Kirkwood. Kirkwood teaches performing a search for a user based on a query. Ture teaches using a federated search and deduplicating the search results. Therefore, it would have been obvious to use the federated search of Ture as this would have been a simple substitution of one known form of searching for another to yield the predictable results of performing a search for a user.

As per claims 5 and 20, Kirkwood does not specifically teach determining a first query result via a federated search at a first shard owned by the first collaborator; and de-duplicating the first query result and the query results from the second shard prior to releasing the query results from the second shard in response to an indication from the second collaborator.
(Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ture with the teachings of Kirkwood. Kirkwood teaches performing a search for a user based on a query. Ture teaches using a federated search and deduplicating the search results. Therefore, it would have been obvious to have improved upon the teachings of Kirkwood by adding the teachings of Ture for the purpose of deduplicating the search results to remove duplicate search results which would save resources and improve the user experience. It would additionally have been obvious to use the federated search of Ture as this would have been a simple substitution of one known form of searching for another to yield the predictable results of performing a search for a user.

As per claims 7, Kirkwood discloses The method of claim 1.
However, Kirkwood does not specifically teach wherein the query results are unique query results that represent unique content as compared to other search results found at other shards.
Ture discloses wherein the query results are unique query results that represent unique content as compared to other search results found at other shards (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ture with the teachings of Kirkwood. Kirkwood teaches performing a search for a user based on a query. Ture teaches using a federated search and deduplicating the search results. Therefore, it would have been obvious to have improved upon the teachings of Kirkwood by adding the teachings of Ture for the purpose of deduplicating the search results to remove duplicate search results which would save resources and improve the user experience.
 
As per claim 10, Kirkwood discloses A system, comprising: 
a web client to receive a query from a first collaborator, wherein a relationship between the first collaborator and a second collaborator is maintained by a content management system (Kirkwood, Figure 20 and associated texts such as paragraphs 467-468, teaches a third-party user performing a search for requested documents from a specific owner. The search request with the specified criteria is considered as a query. The third-party user selects the owner from the third-party’s list of contacts i.e. there is a stored relationship between the third-party user and the owner. Kirkwood, Figure 7 and associated texts such as paragraphs 280-291, further teaches the contact management system to create and store the user’s contact lists. Kirkwood, paragraph 9, also teaches that the search application is a web-based application.); 
(Kirkwood, Figure 20 and associated texts such as paragraphs 469-470, teaches performing the search based on the query from the criteria specified by the third-party user and retrieving the matching documents.); 
a second query processor to determine remote query results at a second shard belonging to the second collaborator in response to a … search request from the search [module] (Kirkwood, Figure 20 and associated texts such as paragraphs 469-470, teaches performing the search based on the query from the criteria specified by the third-party user and retrieving the matching documents. Kirkwood, paragraph 701, also teaches storing the documents locally or on a remote server.); and 
a content management server executing a content management service to release query results from content on the second shard owned by the second collaborator to the first collaborator (Kirkwood, Figure 20 and associated texts such as paragraphs 471-474, teaches notifying the owner that the third-party user has requested access to his documents. The owner can then view the documents and decide to approve or deny access for the documents. If the owner has approved the request the documents are then shared with the third-party owner.)
However, Kirkwood does not specifically teach a federated search.
Ture discloses a search federator to federate the query and issue a federated search request … (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)


As per claim 12, Kirkwood in view of Ture discloses The system of claim 10, wherein the content management system brokers the query results retrieved from the second shard by de-duplicating the query results (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)

As per claim 13, Kirkwood in view of Ture discloses The system of claim 10, wherein the content management system comprises a plurality of content management clients and the content management server, wherein each content management client is located on a shard of a collaborator (Kirkwood, Figure 39 and associated texts such as paragraph 57, teaches implementing the system as a distributed computing environment including both local and remote devices and modules to perform the invention. Kirkwood, paragraph 281, also teaches user’s sharing their documents in a distributed environment where the documents are stored on the user’s local computer. Kirkwood, paragraph 69, also teaches an application server to receive the requests from the users and transmit the documents to the users.)  

As per claim 14, Kirkwood in view of Ture discloses The system of claim 10, comprising: a first query processor to determine a first query result via a federated search at a first shard owned by the first collaborator; and de-duplicating the first query result and the query results from the second shard prior to releasing the query results from the second shard in response to an indication from the second collaborator (Ture, paragraphs 253-254, teaches using a federated search and deduplicating the search results.)

As per claim 15, Kirkwood in view of Ture discloses The system of claim 10, wherein the content management service releases query results from content on the second shard owned by the second collaborator in response to an approval of the release by the second collaborator (Kirkwood, Figure 20 and associated texts such as paragraphs 471-474, teaches notifying the owner that the third-party user has requested access to his documents. The owner can then view the documents and decide to approve or deny access for the documents. If the owner has approved the request the documents are then shared with the third-party owner.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood in view of Roitman et al. (US 2013/0238659) hereinafter referred to as Roitman.

As per claim 6, Kirkwood discloses The method of claim 1, wherein the relationship between the first collaborator and the second collaborator is defined by a set of permissions enunciated by each of the first collaborator and the second collaborator … (Kirkwood, paragraphs 484-485, teaches the owner giving permission to the third-party user to access the data. Kirkwood, paragraphs 280-290, also teaches the steps taken to validate both users before they become verified contacts in one another’s contact lists.)
However, Kirkwood does not specifically teach that the permissions are stored in an access graph.
Roitman discloses wherein the relationship between the first collaborator and the second collaborator is defined by a set of permissions enunciated by each of the first collaborator and the second collaborator and stored in an access graph (Roitman, Figure 1 and paragraphs 38-39, teaches using an access graph to enforce access control.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Roitman with the teachings of Kirkwood. Kirkwood teaches validating both users to establish a relationship for access control. Roitman teaches using an access graph for access control. Therefore, it would have been obvious to have used the access graph for access control of Roitman as this would have been a simple substitution of one known form of access control for another to yield the predictable results of performing access control to prevent unauthorized access.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood in view of Balinsky et al. (WO 2017/020947) hereinafter referred to as Balinsky.

As per claims 8 and 19, Kirkwood does not specifically teach wherein a second content management client located on the second shard receives the query request and validates the relationship between the first collaborator and the second collaborator prior to transmitting the query results to a content management server.
Balinsky discloses wherein a second content management client located on the second shard receives the query request and validates the relationship between the first collaborator and the second collaborator prior to transmitting the query results to a content management server (Balinsky, Figures 5-6 and associated texts such as paragraphs 54-60, teaches authenticating the requesting user before the system performs the search.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Balinsky with the teachings of Kirkwood. Kirkwood teaches performing a search for a user based on a query. Balinsky teaches authenticating the user before performing the search. Therefore, it would have been obvious to have improved upon the teachings of Kirkwood by adding the teachings of Balinsky for the purpose of authenticating the user to prevent unauthorized access to the search results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood in view Ture and further in view of Roitman.

As per claim 11, Kirkwood in view of Ture discloses The system of claim 10, wherein the content management service … stores information to determine the relationship between the first collaborator and a second collaborator (Kirkwood, paragraphs 484-485, teaches the owner giving permission to the third-party user to access the data. Kirkwood, paragraphs 280-290, also teaches the steps taken to validate both users before they become verified contacts in one another’s contact lists.)
However, Kirkwood does not specifically teach that the relationship information is stored in an access graph.
Roitman discloses wherein the content management service comprises an access graph that stores information to determine the relationship between the first collaborator and a second collaborator (Roitman, Figure 1 and paragraph 38, teaches using an access graph to enforce access control.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Roitman with the teachings of Kirkwood. Kirkwood teaches validating both users to establish a relationship for access control. Roitman teaches using an access graph for access control. Therefore, it would have been obvious to have used the access graph for access control of Roitman as this would have been a simple substitution of one known form of access control for another 

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Donato (US 2010/0106719) – teaches performing a search from one user based on a query term for documents of a second user.
Beckman (US 2015/0088934) – teaches a first user liking a second user’s documents where the users have a relationship as well as shards for each user.
Scheideler (US 2019/0266336) – teaches access control using an access graph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498